 



Exhibit 10.2
ACTEL CORPORATION
1993 EMPLOYEE STOCK PURCHASE PLAN
Amended and Restated as of April 22, 2005
     The following constitute the provisions of the 1993 Employee Stock Purchase
Plan of Actel Corporation.
     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.
     2. Definitions.
     (a) “Board” shall mean the Board of Directors of the Company.
     (b) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (c) “Common Stock” shall mean the Common Stock of the Company.
     (d) “Company” shall mean Actel Corporation, a California corporation.
     (e) “Compensation” shall mean all base straight time gross earnings
including commissions, overtime and shift premiums, and all incentive
compensation, incentive payments, bonuses and other compensation.
     (f) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
     (g) “Employee” shall mean any individual who is an employee of the Company
or any Designated Subsidiary for tax purposes whose employment with the Company
or any Designated Subsidiary averages at least twenty (20) hours per week and
more than five (5) months in any calendar year. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company.
Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the 91st day of such leave.
     (h) “Enrollment Date” shall mean the first day of each Offering Period.
     (i) “Exercise Date” shall mean the last day of each Offering Period.
     (j) “Fair Market Value” shall mean, as of any date, the value of Common
Stock determined as follows:
     (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, its Fair Market Value shall be the closing sale price for the
Common Stock (or the mean of the closing bid and asked prices, if no sales were
reported), as quoted on such exchange (or the exchange with the

 



--------------------------------------------------------------------------------



 



greatest volume of trading in Common Stock) or system on the date of such
determination, as reported in the Wall Street Journal or such other source as
the Board deems reliable, or;
     (ii) If the Common Stock is quoted on the NASDAQ system (but not on the
National Market System thereof) or is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean of the closing bid and asked prices for the Common Stock on
the date of such determination, as reported in the Wall Street Journal or such
other source as the Board deems reliable, or;
     (iii) In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.
     (k) “Offering Period” shall mean the period of approximately twenty-four
(24) months during which an option granted pursuant to the Plan may be
exercised; provided, however, any Offering Period in effect on or prior to
July 1, 2005 will terminate with a final purchase date on July 1, 2005. The
first Offering Period following July 1, 2005 shall be approximately twenty-five
(25) months long, commencing on July 5, 2005 and terminating on the last Trading
Day in the period ending July 31, 2007. The next Offering Period will commence
on the first Trading Day on or after January 2, 2006 and shall terminate on the
last Trading Day in the period ending January 31, 2008. Thereafter, subsequent
Offering Periods shall commence on the first Trading Day on or after August 1
and February 1 of each year and terminate on the last Trading Day of the periods
ending twenty-four (24) months later. The duration and timing of Offering
Periods may be changed pursuant to Sections 4 and 19 of this Plan.
     (l) “Plan” shall mean this Employee Stock Purchase Plan.
     (m) “Purchase Period” shall mean the approximately six month period
commencing after one Exercise Date and ending with the next Exercise Date,
except that the first Purchase Period of any Offering Period shall commence on
the Enrollment Date and end with the next Exercise Date. The first Purchase
Period for the Offering Period commencing July 5, 2005 shall terminate on
January 1, 2006. The second Purchase Period for the Offering Period commencing
July 5, 2005 (and the first Purchase Period for the Offering Period commencing
on the first Trading Day on or after January 2, 2006) shall commence on the
first Trading Day on or after January 2, 2006 and shall terminate on the last
Trading Day in the period ending July 31, 2006. Thereafter, subsequent Purchase
Periods shall revert to their normal six-month schedule, as specified in the
first sentence of this Section 2(m).
     (n) “Purchase Price” shall mean an amount equal to 85% of the Fair Market
Value of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.
     (o) “Reserves” shall mean the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under options.
     (p) “Subsidiary” shall mean a corporation, domestic or foreign, of which
not less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
     (q) “Trading Day” shall mean a day on which national stock exchanges and
the National Association of Securities Dealers Automated Quotation
(NASDAQ) System are open for trading.
     3. Eligibility.
     (a) Any Employee (as defined in Section 2(g)), who shall be employed by the
Company on a given Enrollment Date shall be eligible to participate in the Plan.

2



--------------------------------------------------------------------------------



 



     (b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own capital stock of the
Company and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Subsidiary, or (ii) which permits
his or her rights to purchase stock under all employee stock purchase plans of
the Company and its subsidiaries to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) of Fair Market Value of such stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time.
     4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with the first Offering Period commencing after the date of the
Company’s 2005 annual shareholder meeting commencing on July 5, 2005 and
terminating on the last Trading Day in the period ending July 31, 2007. The next
Offering Period will commence on the first Trading Day on or after January 2,
2006 and shall terminate on the last Trading Day in the period ending
January 31, 2008. The next Offering Period will commence on the first Trading
Day on or after August 1, 2006 and shall terminate on the last Trading Day in
the period ending July 31, 2008. Thereafter, subsequent Offering Periods shall
commence on the first Trading Day on or after February 1 and August 1 of each
year and terminate on the last Trading Day of the periods ending twenty-four
months later. The Board shall have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without shareholder approval if such change is announced at least five
(5) days prior to the scheduled beginning of the first Offering Period to be
affected.
     5. Participation.
     (a) An eligible Employee may become a participant in the Plan by completing
a subscription agreement authorizing payroll deductions (in the form of
Exhibit A to this Plan) and filing it with the Company’s payroll office prior to
the applicable Enrollment Date.
     (b) Payroll deductions for a participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof; provided,
however, that with respect to the Purchase Period ending January 1, 2006, there
will be a special payroll deduction made with respect to amounts deferred under
this Plan pursuant to Compensation earned through January 1, 2006.
     6. Payroll Deductions.
     (a) At the time a participant files his or her subscription agreement, he
or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period, and the aggregate of such payroll deductions during the Offering Period
shall not exceed fifteen percent (15%) of the participant’s Compensation during
said Offering Period.
     (b) All payroll deductions made for a participant shall be credited to his
or her account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.
     (c) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by filing with the Company a
new subscription agreement authorizing a change in payroll deduction rate. The
Board may, in its discretion, limit the number of participation rate changes
during any Offering Period. The change in rate shall be effective with the first
full payroll period following five (5) business days after the Company’s receipt
of the new subscription agreement unless the Company elects to process a given

3



--------------------------------------------------------------------------------



 



change in participation more quickly. A participant’s subscription agreement
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.
     (d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased to 0% if the following should occur: For the
Purchase Periods that end during a single calendar year, the sum of all payroll
deductions that have been used to purchase stock under the Plan plus all payroll
deductions accumulated for the purchase of stock equals $21,250. Payroll
deductions shall recommence at the rate provided in such participant’s
subscription agreement at the beginning of the first Purchase Period which is
scheduled to end in the subsequent calendar year, unless terminated by the
participant as provided in Section 10 hereof.
     (e) At the time the option is exercised, in whole or in part, or at the
time some or all of the Company’s Common Stock issued under the Plan is disposed
of, the participant must make adequate provision for the Company’s federal,
state, or other tax withholding obligations, if any, which arise upon the
exercise of the option or the disposition of the Common Stock. At any time, the
Company may, but will not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Employee.
     7. Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date of such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the Participant’s account as of the
Exercise Date by the applicable Purchase Price; provided that such purchase
shall be subject to the limitations set forth in Sections 3(b) and 12 hereof;
provided, further, that in no event shall any Employee purchase in excess of ten
thousand shares in any Offering Period. Exercise of the option shall occur as
provided in Section 8 hereof, unless the participant has withdrawn pursuant to
Section 10 hereof, and the option shall expire on the last day of the Offering
Period.
     8. Exercise of Option. Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of shares will
be exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares will be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Purchase Period, subject to earlier withdrawal by the participant as provided in
Section 10 hereof. Any other monies left over in a participant’s account after
the Exercise Date shall be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.
     9. Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
participant, as appropriate, of a certificate representing the shares purchased
upon exercise of his or her option.
     10. Withdrawal; Termination of Employment.
     (a) A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
the form of Exhibit B to this Plan. All of the participant’s payroll deductions
credited to his or her account will be paid to such participant promptly after
receipt of notice of withdrawal and such participant’s option for the Offering
Period will be automatically terminated, and no further payroll deductions for
the purchase of shares will be made during the Offering Period. If a participant

4



--------------------------------------------------------------------------------



 



withdraws from an Offering Period, payroll deductions will not resume at the
beginning of the succeeding Offering Period unless the participant delivers to
the Company a new subscription agreement.
     (b) Upon a participant’s ceasing to be an Employee (as defined in Section
2(g) hereof), for any reason, he or she will be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to such participant’s
account during the Offering Period but not yet used to exercise the option will
be returned to such participant or, in the case of his or her death, to the
person or persons entitled thereto under Section 14 hereof, and such
participant’s option will be automatically terminated.
     11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
     12. Stock.
     (a) The maximum number of shares of the Company’s Common Stock which shall
be made available for sale under the Plan shall be 3,519,680 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18 hereof. In addition, subject to obtaining shareholder approval at the
Company’s 2005 annual shareholder meeting, the maximum number of shares
available for sale under the Plan shall be increased by an additional 1,000,000
shares for Offering Periods commencing on and after July 5, 2005. If on a given
Exercise Date the number of shares with respect to which options are to be
exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.
     (b) The participant will have no interest or voting right in shares covered
by his option until such option has been exercised.
     (c) Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his or her spouse.
     13. Administration.
     (a) Administrative Body. The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board. The Board or its
committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board or its committee shall, to the full extent
permitted by law, be final and binding upon all parties. Members of the Board
who are eligible Employees are permitted to participate in the Plan, provided
that:
     (i) Members of the Board who are eligible to participate in the Plan may
not vote on any matter affecting the administration of the Plan or the grant of
any option pursuant to the Plan.
     (ii) If a Committee is established to administer the Plan, no member of the
Board who is eligible to participate in the Plan may be a member of the
Committee.
     (b) Rule 16b-3 Limitations. Notwithstanding the provisions of Subsection
(a) of this Section 13, in the event that Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor provision (“Rule 16b-3”) provides specific requirements for the
administrators of plans of this type, the Plan shall be only administered by
such a body and in such a manner as shall comply with the applicable
requirements of Rule 16b-3. Unless permitted by Rule 16b-3, no discretion
concerning decisions regarding the Plan shall be afforded to any committee or
person that is not “disinterested” as that term is used in Rule 16b-3.

5



--------------------------------------------------------------------------------



 



     14. Designation of Beneficiary.
     (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.
     (b) Such designation of beneficiary may be changed by the participant at
any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
     15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.
     16. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.
     17. Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.
     18. Adjustments Upon Changes in Capitalization.
     (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves as well as the price per share of
Common Stock covered by each option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”. Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Periods will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board.

6



--------------------------------------------------------------------------------



 



     (c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Offering Periods then in progress by setting a new
Exercise Date (the “New Exercise Date”) or to cancel each outstanding option to
purchase and refund all sums collected from participants during the Offering
Period then in progress. If the Board shortens the Offering Periods then in
progress in lieu of assumption or substitution in the event of a merger or sale
of assets, the Board shall notify each participant in writing, at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
his option has been changed to the New Exercise Date and that his option will be
exercised automatically on the New Exercise Date, unless prior to such date he
has withdrawn from the Offering Period as provided in Section 10 hereof. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of stock subject to the option immediately
prior to the sale of assets or merger, the consideration (whether stock, cash or
other securities or property) received in the sale of assets or merger by
holders of Common Stock for each share of Common Stock held on the effective
date of the transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Board may, with the consent of the successor corporation and
the participant, provide for the consideration to be received upon exercise of
the option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock and the sale of assets or merger.
          The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, and
in the event of the Company being consolidated with or merged into any other
corporation.
     19. Amendment or Termination.
     (a) The Board of Directors of the Company may at any time and for any
reason terminate or amend the Plan. Except as provided in Sections 18 and 19
hereof, no such termination can affect options previously granted, provided that
outstanding and/or future Offering Periods may be shortened and/or terminated by
the Board of Directors at any time. Except as provided in Section 18 hereof and
in the preceding sentence, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant. To
the extent necessary to comply with Rule 16b-3 or under Section 423 of the Code
(or any successor rule or provision or any other applicable law or regulation),
the Company shall obtain shareholder approval in such a manner and to such a
degree as required.
     (b) Without shareholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Board (or its committee) shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.

7



--------------------------------------------------------------------------------



 



     (c) In the event the Board (or its committee) determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Board (or its committee) may, in its discretion and, to the
extent necessary or desirable, modify or amend the Plan to reduce or eliminate
such accounting consequence including, but not limited to:
     (i) amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards 123 (revised December 2004),
including with respect to an Offering Period underway at the time;
     (ii) altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
     (iii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;
     (iv) reducing the maximum percentage of Compensation a Participant may
elect to set aside as payroll deductions;
     (v) reducing the maximum number of Shares a Participant may purchase during
any Offering Period; and
     (vi) allocating shares.
     Such modifications or amendments shall not require shareholder approval or
the consent of any Plan participants.
     20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
     21. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
          As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
     22. Term of Plan. The Plan became effective on the date on which the
Company’s registration statement on Form S-1 (or any successor form thereof) is
declared effective by the Securities and Exchange Commission. It shall continue
in effect until August 2, 2013, unless sooner terminated under Section 19
hereof.
     23. Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.
     24. Automatic Transfer to Low Price Offering Period. To the extent
permitted by Rule 16b-3 of the Securities Exchange Act of 1934, as amended, if
the Fair Market Value of the Common Stock on any Exercise Date

8



--------------------------------------------------------------------------------



 



in an Offering Period is lower than the Fair Market Value of the Common Stock on
the Enrollment Date of such Offering Period, then all participants in such
Offering Period shall be automatically withdrawn from such Offering Period
immediately after the exercise of their options on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period as of the
first day thereof.

9



--------------------------------------------------------------------------------



 



EXHIBIT A
ACTEL CORPORATION
1993 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

                 
 
  Original Application       Enrollment Date:    
 
               
 
               
 
  Change in Payroll Deduction Rate            
 
               
 
  Change of Beneficiary (or Beneficiaries)            
 
               

     1.                                                                                                                                                                 
hereby elects to participate in the Actel Corporation 1993 Employee Stock
Purchase Plan (the “Employee Stock Purchase Plan”) and subscribes to purchase
shares of the Company’s Common Stock in accordance with this Subscription
Agreement and the Employee Stock Purchase Plan.
     2. I hereby authorize payroll deductions from each paycheck in the amount
of                                                              % of my
Compensation on each payday (not to exceed 15%) during the Offering Period in
accordance with the Employee Stock Purchase Plan. (Please note that no
fractional percentages are permitted.)
     3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.
     4. I have received a copy of the complete “Actel Corporation 1993 Employee
Stock Purchase Plan.” I understand that my participation in the Employee Stock
Purchase Plan is in all respects subject to the terms of the Plan. I understand
that the grant of the option by the Company under this Subscription Agreement is
subject to obtaining shareholder approval of the Employee Stock Purchase Plan.
     5. Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Employee or Employee and Spouse
Only):                                                                                                                                                                .
     6. I understand that if I dispose of any shares received by me pursuant to
the Plan within 2 years after the Enrollment Date (the first day of the Offering
Period during which I purchased such shares) or one year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased
over the price which I paid for the shares. I hereby agree to notify the Company
in writing within 30 days after the date of any disposition of my shares and I
will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock. The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me. If I
dispose of such shares at any time after the expiration of the 2-year and 1-year
holding periods, I understand that I will be treated for federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (2) 15% of the fair market value of the shares on the first day
of the Offering Period. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

10



--------------------------------------------------------------------------------



 



     7. I hereby agree to be bound by the terms of the Employee Stock Purchase
Plan. The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.
     8. In the event of my death, I hereby designate the following as my
beneficiary to receive all payments and shares due me under the Employee Stock
Purchase Plan (if you wish to designate more than one beneficiary, execute and
deliver copies of this page):
PLEASE PRINT

     
NAME:
   
 
   

         
(First)
  (Middle)   (Last)

           
 
   
 
   
Relationship
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  (Address)

11



--------------------------------------------------------------------------------



 



     I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

         
Dated:
       
 
       
 
       
 
      Signature of Employee
 
       
 
       
 
       
 
       
 
      Spouse’s Signature
 
       
 
      (If beneficiary other than spouse)

12



--------------------------------------------------------------------------------



 



EXHIBIT B
ACTEL CORPORATION
1993 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
     The undersigned participant in the Offering Period of the Actel Corporation
1993 Employee Stock Purchase Plan which began on
                                                                                ,
20                                         (the “Enrollment Date”) hereby
notifies the Company that he or she hereby withdraws from the Offering Period.
He or she hereby directs the Company to pay to the undersigned as promptly as
practicable all the payroll deductions credited to his or her account with
respect to such Offering Period. The undersigned understands and agrees that his
or her option for such Offering Period will be automatically terminated. The
undersigned understands further that no further payroll deductions will be made
for the purchase of shares in the current Offering Period and the undersigned
shall be eligible to participate in succeeding Offering Periods only by
delivering to the Company a new Subscription Agreement.

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  (Name and Address of Participant)
 
   
 
   
 
   
 
  (Signature)
 
   
 
   
 
   
 
   
 
  (Date)

13